DETAILED ACTION

1.	This is in reply to an application filed on 03/29/2022. Claims 1-20 are pending examination.

2.  The present application, filed on or after March 16, 2013, is being examined under 
      the first inventor to file provisions of the AIA .  


3.
Claim Objection


Claims 6, 13 and 20 are objected to, because these claims have typographical error. The examiner suggests the following correction: Replacement of “the encryption key is received the key management service” with “the encryption key is received from the key management service”.


4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims are related to a request for writing data on a storage array (See fig. 6), however claims 1 and 8 are related to a request for retrieving data from the storage array (See fig. 7).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Examiner interpreted the claims to the best of his knowledge.

5.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 8, 11, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5, 14-15 and 19-20 of U.S. Patent No. 11,307,998. Although the claims at issue are not identical, they are not patentably distinct from each other because all above claims of the instant application are taught by claims of Patent No. 11,307,998.


6.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35   U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5, 7-8, 12, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al, US 9,225,691 (hereinafter Bala), further in view of Hashimoto et al, US. 2015/0256333 (hereinafter Hashimoto).

Regarding claim 1 Bala teaches a method comprising: 
receiving a request to read encrypted data from a logical volume of a storage system (Bala teaches receiving a request from a client to restore a data file (col. 12, lin. 48-51), and fig. 7); 
decrypting the encrypted data using a decryption key (Bala teaches decrypting the deduplicated data segments of the data file using a first security key (col. 12, lin. 55-col. 13, lin. 1-2)); 
performing at least one of a data operation to reconstitute the data (Bala teaches generating the data file using decrypted deduplicated data segments (col. 13, lin. 2-5)); 
encrypting the data using an encryption key associated with at least one property of the data to generate new encrypted data (Bala teaches the storage system sends a request to a remote security manager requesting a second security key corresponding to a second key ID associated with an encrypted generated file, wherein the storage system to encrypt the generated data file using the second security key (col. 13, lin. 5-14) and (col. 15, lin. 22-25); and 
providing a response to the request that includes the new encrypted data (Bala teaches sending the encrypted generated data file to the remote client (col. 13, lin. 14-16)). Bala does not teach a decryption key is associated with at least one property of a storage system. Hashimoto substantially teaches generating a decryption key based on a unique ID number associated with the data storage device, wherein the decryption key will be used to decrypt encrypted data [0004].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bala such that the invention further includes a decryption key associated with at least one property of a storage system. One would have been motivated to do so to make it difficult for an attacker to figure out the decryption key (i.e. creating a secret key based on one or more feature(s) make the key more secure and unpredictable).  
Regarding claim 5 Bala as modified teaches the method of claim 1 wherein the encryption key is received from a key management service (col. 13, lin. 5-12).  
 
Regarding claim 7 Bala as modified teaches the method of claim 1 further comprising: performing at least one data reduction operation on a first decrypted data to generate a first reduced data (Bala teaches Data stored in the storage units may be stored in a compressed form (col. 5, lin. 17-19)); encrypting the first reduced data using a second encryption key to generate the encrypted data; and storing the encrypted data on the storage system (fig. 6 and 9).  

In response to Claim 8: Rejected for the same reason as claim 1
In response to Claim 12: Rejected for the same reason as claim 5
In response to Claim 14: Rejected for the same reason as claim 7
In response to Claim 15: Rejected for the same reason as claim 1
In response to Claim 19: Rejected for the same reason as claim 5

7.
Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bala and Hashimoto, and further in view of Chernow et al, US. 2012/0303590 (hereinafter Chernow).

Regarding claim 2 Bala as modified teaches the method of claim 1, performing at least one of a data operation to reconstitute the data (Bala teaches generating the data file using decrypted deduplicated data segments (col. 13, lin. 2-5). Bala does not teach performing a data reduplication operation. Chernow substantially teaches performing a reduplication of deduplicated data in a data storage system [0015].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bala such that the invention further includes performing a data reduplication operation. One would have been motivated to do so to restore the data to the original form [0028].  

Regarding claim 3 Bala as modified teaches the method of claim 1 wherein performing at least one of a data operation to reconstitute the data further comprises performing a data rehydration operation (See [0016] from Chernow).  

Regarding claim 4 Bala as modified teaches the method of claim 1 wherein performing at least one of a data operation to reconstitute the data further comprises performing a data decompression operation (Bala teaches data deduplication is a data compression technique for eliminating redundant data [0007]. Reduplication of deduplicated data in a data storage system (i.e. decompression) [0015]). 

In response to Claim 9: Rejected for the same reason as claim 2
In response to Claim 10: Rejected for the same reason as claim 3
In response to Claim 11: Rejected for the same reason as claim 4
In response to Claim 16: Rejected for the same reason as claim 2
In response to Claim 17: Rejected for the same reason as claim 3
In response to Claim 18: Rejected for the same reason as claim 4


8.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bala and Hashimoto, and further in view of Fujii et al, US. 2013/0111221 (hereinafter Fujii).

Regarding claim 6 Bala as modified teaches the method of claim 5 wherein the encryption key is received the key management service based on a security identifier (Bala teaches sending a request to a remote security manager requesting for a security key corresponding, receiving the security key and encrypting the data (col. 13, lin. 5-14)). Bala does not teach an encryption key related to identifier that is associated with a logical volume, a logical volume range, or a client identifier associated with the data. Fujii substantially teaches an encryption key with identifier is associated with a logical volume identifier [0252] and fig. 21.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bala such that the invention further includes an encryption key related to identifier that is associated with a logical volume, a logical volume range, or a client identifier associated with the data. One would have been motivated to do so to ensure that each encryption key identifier identifies an encryption key used for encrypting data of a specific logical volume [0264], and [0274].

In response to Claim 13: Rejected for the same reason as claim 6
In response to Claim 20: Rejected for the same reason as claim 6


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYOUB ALATA/           Primary Examiner, Art Unit 2494